An examination of the record shows that the prosecutor, in his argument to the jury, said: "This man never took the stand to tell you that."
This is a violation of the rule of Griffin v. California,380 U.S. 609.
Defendant made a motion to declare a mistrial, which was overruled; and, in the opinion of this court, this was error.
The judgment is, therefore, reversed, and the cause is remanded for further proceedings in accordance with this opinion.
Judgment reversed.
HILDEBRANT, J., concurs.
HOVER, J., not participating. *Page 187